On the Court’s own motion, appeal, insofar as taken from so much of the March 7, 2002 Appellate Division order as denied in part the petition, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the July 17, 2002 Appellate Division order denying appellant’s motion to enforce a prior order of that Court, dismissed, without costs, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the July 17, 2002 Appellate Division order denying appellant’s motion to enforce a prior order of that Court, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.